t c memo united_states tax_court patricia a brookshire petitioner v commissioner of internal revenue respondent docket no filed date patricia a brookshire pro_se olivia j hyatt for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in petitioner’s income_tax and additions to tax for and as follows additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure 1dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure 1the addition_to_tax will continue to accrue from the due_date of the return at a rate of percent for each month or fraction thereof of nonpayment not exceeding percent the issues for decision are whether petitioner had unreported income during the years in issue whether she had deductions beyond those conceded by respondent and whether she is liable for the additions to tax all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in georgia at the time that she filed her petition petitioner was a graphic designer and computer technician during the years in issue during petitioner received wages of dollar_figure from u s personnel petitioner received nonemployee compensation from columbia theological seminary inc of dollar_figure in from agnes scott college of dollar_figure in and dollar_figure in and from the westminster schools of dollar_figure in and dollar_figure in during petitioner received wages of dollar_figure from pat cornelius associates inc and dollar_figure from digiprint ink ltd petitioner received interest_income totaling dollar_figure in petitioner failed to file federal_income_tax returns for and respondent prepared substitutes for returns for petitioner for and using a filing_status of single notices of deficiency were sent to petitioner on date for and the notices were based on third-party reporting of petitioner’s income as set forth above opinion the petition in this case had attached a form containing a hodgepodge of frivolous irrelevant and spurious arguments common to petitions following a program of tax defiance see jensen v commissioner tcmemo_2010_143 sullivan v commissioner tcmemo_2010_138 cook v commissioner tcmemo_2010_137 the form sets out a general denial of tax_liability a claim of various deductions and exemptions and a filing_status other than allowed in the statutory notice an assertion that the figures used stem from illegal immigrants using the taxpayer’s social_security_number an allegation that penalties should be waived because the internal_revenue_code is so complex and confusing a claim for credit for the illegal telephone_excise_tax for each year a claim of deductible expenses of tax preparation and advice on filing even though no return was filed and a claimed lack of records allegedly justifying reconstruction and estimates with a citation of and quotation from 266_f2d_5 9th cir remanding tcmemo_1957_172 the petition and the attachment referred to petitioner as he and used the possessive his throughout although petitioner is female petitioner requested columbia south carolina as the place of trial before during and after trial petitioner presented an affidavit of expenses and deductions that she insisted should be accepted as proof of her business_expenses for the years in issue when the case was called for trial petitioner belatedly presented some receipts substantiating expenses and respondent conceded some deductions petitioner stipulated the items of income set forth above and the third-party records that were the subject of information returns on which the substitutes for returns and notices of deficiency were based the court ordered seriatim briefs with respondent filing the opening brief so that the record could be clarified as to what deductions were agreed and why others were denied in her brief petitioner admitted that she received wages and other income but that she maintained no records of amounts paid to her she attempted to avoid the stipulation and renewed hearsay objections to the evidence of her income received with the stipulation she has shown neither error in the stipulation nor any reason to relieve her from it see rule e even if they had not been stipulated the business records of the payors of income would have been received in evidence under rule sec_803 and sec_902 of the federal rules of evidence petitioner has not raised any reasonable dispute with respect to any item_of_income see sec_6201 we conclude that she had unreported income in the amounts set forth in our findings many of the expenses petitioner claimed were disallowed for lack of substantiation of amount time place and business_purpose under sec_274 petitioner presented a mileage log that was inconsistent with her testimony and as she admitted was not correct she has now conceded that she is not entitled to deduct mileage for some of the transportation_expenses and entertainment_expenses claimed were nondeductible personal expenses such as those for commuting social entertainment and gifts see sec_262 her claimed medical_expenses even if accepted without substantiation would not be deductible because they do not exceed percent of her adjusted_gross_income see sec_213 petitioner presented no evidence verifying charitable_contributions as required by sec_170 and sec_1_170a-13 income_tax regs respondent conceded that petitioner was entitled to deduct a portion of the expenses of an office in her home during when most of petitioner’s income was nonemployee compensation petitioner attempts to recharacterize her wage income in both years as nonemployee compensation in order to claim expenses including her office in the home as business_expenses deductible in full rather than employee_expenses limited by sec_67 to the extent that the aggregate of miscellaneous deductions exceed sec_2 percent of adjusted_gross_income she admitted during her testimony that some items were reimbursable by her employer but she failed to seek reimbursement she has not persuaded us that she was other than an employee and her theory is implausible to the extent that respondent has conceded some employee_expenses the limitation of sec_67 will apply petitioner claims deductions for computers and other equipment purchased in if petitioner had filed a tax_return for she might have elected under sec_179 to deduct rather than depreciate the cost of equipment purchased and placed_in_service that year her failure_to_file a return or to meet the other applicable_requirements now precludes that opportunity see visin v commissioner tcmemo_2003_246 affd 122_fedappx_363 9th cir verma v commissioner tcmemo_2001_132 fors v commissioner tcmemo_1998_158 starr v commissioner tcmemo_1995_190 affd without published opinion 99_f3d_1146 9th cir she has neither claimed depreciation nor presented evidence adequate to determine an allowance for depreciation in either year as to almost all of the expenses that she claimed petitioner lacked corroborative receipts canceled checks or other records of expenditures some of the documents she presented were illegible patently unreliable or contradicted her claims the receipts that she produced included diet coke purchased at walmart because she was thirsty petitioner asserts that she did the best that she could considering the passage of time and seeks to rely on 39_f2d_540 2d cir in cases in which the cohan principle is applied and estimates are accepted we bear heavily against the taxpayer whose inexactitude is of her own making id pincite we can estimate the amount of the deductible expense only when the taxpayer provides evidence sufficient to establish a rational basis upon which the estimate can be made see 85_tc_731 certainly the necessity of reconstructing in expenses allegedly incurred in and and the unreliability of recollection and estimates are problems of petitioner’s own making she failed to file tax returns for at least years when contemporaneous schedules of deductions would have or should have been based on contemporaneous_records she failed to keep records of her income and expenses she refused to cooperate when contacted by respondent and she complied only belatedly and incompletely with the court’s orders and rules requiring that records be turned over and that facts and documents be stipulated she obstructed the determination of her tax_liabilities by pursuing frivolous positions promoted by unreliable sources and did not seek competent tax_advice we are not persuaded that she is entitled to any deductions not conceded by respondent respondent has satisfied the burden of going forward under sec_7491 with respect to the additions to tax for failure_to_file returns or to pay tax under sec_6651 and the failure to pay estimated_taxes under sec_6654 see 116_tc_438 petitioner’s only excuse is that for and she believed that her business_expenses counter-balanced the wages she earned and that she did not owe taxes a single individual must file a return on receipt of gross_income such as wages exceeding dollar_figure in or dollar_figure for regardless of whether or not taxes are owed see sec_6012 we do not believe that petitioner misunderstood the requirements of law or that she believed that she did not have taxable_income she has not shown reasonable_cause under sec_6651 or an exception to the addition_to_tax under sec_6654 the additions to tax on the recomputed deficiencies will be sustained to reflect respondent’s concessions decision will be entered under rule
